Citation Nr: 0617973	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had served on active duty in the U.S. Navy from 
January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
chronic acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD).  The Board notes that in 
its December 2002 rating decision the RO reconsidered its 
November 2001 decision on the same issue in light of new 
evidence.      

On his January 2001 initial application for benefits the 
veteran claimed entitlement to service connection for PTSD, 
panic disorder, and depression.  The Board now 
recharacterizes the issue on appeal to encompass entitlement 
to service connection for a psychiatric disability to include 
PTSD. 

In his appeal, the veteran requested a hearing before the 
Board.  However, in a June 2005 statement, he withdrew his 
request for a hearing, which had been scheduled for him that 
same month.  He then submitted additional evidence, waiving 
RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case the veteran asserts that his psychiatric 
disabilities and a claimed suicide attempt by motor vehicle 
accident which occurred sometime in 1973 or 1974 are the 
direct result of his experiences in the Navy.  Specifically, 
the veteran claims he suffered severe emotional distress 
while working in "shaft alleys" on the aircraft carrier USS 
Franklin D. Roosevelt (CVA 42).  The veteran explained that 
on board ship he spent long hours inside the ship's shaft 
alleys which were dark and confined spaces where he was 
charged with the task of checking the ship's shaft bearings.  
During a December 2004 examination the veteran reported: 
"Within two months after I got that job, I got shaky and 
very nervous, it was very stressful.  I got to where I could 
not do the job, I got too stressed out [which means] just 
nervous, afraid to go down there, afraid of the dark that far 
down, if something did happen I would be dead, its so far 
down, if we took a torpedo or something these's no way I 
could have made it out."  As a result of this stress the 
veteran claimed that his agitation progressed to severe 
anxiety attacks which caused the uncontrollable instantaneous 
loss of bowel control.  The reported symptoms purportedly 
continued to the present day and are getting worse. 

While service medical records contain no complaints or 
findings indicative of a psychological disorder, medical 
records on file document that the veteran has been diagnosed 
with psychiatric disorders post service including major 
depression, panic disorder, elimination disorder, and PTSD.  
A December 2004 examination report conducted by Dr. French, a 
private psychiatrist, indicated that veteran's: "suicide 
attempt and paraplegia are a direct consequence of the 
depression which resulted from the military trauma and his 
ongoing disability is undeniably service-connected."  In 
light of the evidence, it is reasonable to afford the 
appellant a VA examination to see if he does, in fact, have 
any current disorder that is related to his military service.

In addition, the veteran has applied for disability benefits 
from the Social Security Administration (SSA).  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In his statements, the veteran refers to receiving treatment 
at the Mather Mental Health Clinic, but he does not provide 
the dates for this treatment.  Regardless, he should sign a 
release authorizing VA to request these records.

The veteran argues that his motor vehicle accident in the 
early 1970s was a suicide attempt.  It is possible that the 
treatment records following the accident would contain 
relevant notations concerning his psychiatric status.  The 
veteran should also sign a release authorizing VA to request 
these records.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.  

2.  Ask the veteran to sign a release 
authorizing VA to request his treatment 
records from Mather Mental Health Clinic 
and from the hospital/medical facilities 
that treated him following the motor 
vehicle accident in the early 1970s.  If 
the request for records is not 
successful, notify the veteran of that 
fact and provide him an opportunity to 
obtain the records and submit them.

3.  Obtain records of any psychiatric 
treatment the veteran has received from 
VA's Northern California Health Care 
System, to include the clinic in 
Sacramento, since 2002.

4.  After obtaining the above evidence, 
to the extent available, the veteran 
should be afforded an appropriate 
examination in order to ascertain the 
nature and etiology of any current 
psychiatric disability.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  If a disability other than 
PTSD is diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is related to 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The opinions 
rendered should be in light of all 
available evidence including, the 
veteran's claim folder which must be made 
available to the examiner for review, all 
available medical and adjudication 
records from the Social Security 
Administration, and veteran's military 
service records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


